Case 2:20-cv-07159-SB Document 21-24 Filed 10/23/20 Page 1 of 7 Page ID #:383




                    EXHIBIT X
Case
 Case2:20-cv-07159-SB
      2:18-bk-15829-NB Document 21-2405/21/18
                        Doc 1 Filed    Filed 10/23/20
                                                EnteredPage 2 of 7
                                                        05/21/18    Page IDDesc
                                                                 16:10:03  #:384
                         Main Document     Page 1 of 6
Case
 Case2:20-cv-07159-SB
      2:18-bk-15829-NB Document 21-2405/21/18
                        Doc 1 Filed    Filed 10/23/20
                                                EnteredPage 3 of 7
                                                        05/21/18    Page IDDesc
                                                                 16:10:03  #:385
                         Main Document     Page 2 of 6
Case
 Case2:20-cv-07159-SB
      2:18-bk-15829-NB Document 21-2405/21/18
                        Doc 1 Filed    Filed 10/23/20
                                                EnteredPage 4 of 7
                                                        05/21/18    Page IDDesc
                                                                 16:10:03  #:386
                         Main Document     Page 3 of 6
Case
 Case2:20-cv-07159-SB
      2:18-bk-15829-NB Document 21-2405/21/18
                        Doc 1 Filed    Filed 10/23/20
                                                EnteredPage 5 of 7
                                                        05/21/18    Page IDDesc
                                                                 16:10:03  #:387
                         Main Document     Page 4 of 6
Case
 Case2:20-cv-07159-SB
      2:18-bk-15829-NB Document 21-2405/21/18
                        Doc 1 Filed    Filed 10/23/20
                                                EnteredPage 6 of 7
                                                        05/21/18    Page IDDesc
                                                                 16:10:03  #:388
                         Main Document     Page 5 of 6
Case
 Case2:20-cv-07159-SB
      2:18-bk-15829-NB Document 21-2405/21/18
                        Doc 1 Filed    Filed 10/23/20
                                                EnteredPage 7 of 7
                                                        05/21/18    Page IDDesc
                                                                 16:10:03  #:389
                         Main Document     Page 6 of 6
